        3:20-cv-02719-SAL          Date Filed 06/11/21       Entry Number 54-1         Page 1 of 29
                                                                                                        Exhibit A




June 10, 2021

Elizabeth F. Wieters, Esq.
Hall Booth Smith
111 Coleman Boulevard, Suite 301
Mount Pleasant, South Carolina 29464


Re:    The Cincinnati Insurance Company, Motorists Commercial Mutual Insurance
       Company, Penn National Insurance Company, v.
       Meetze Plumbing Co., Inc.; Promenade at Sandhill Condominium Association, Inc.;
       M.B. Kahn Construction Co., Inc.; and Kahn Development Company,
       Civil Action No.:   20-CV-02719-SAL
       RCE File No.:       210400


Dear Ms. Wieters:

Meetze Plumbing1 performed the plumbing work on The Promenade at Sandhills project in two
of the four buildings. The names of the buildings they worked on are Monoco & Portofino. The
work was performed between 2006-2009. There are many allegations against many contractors
that are part of a large legal action that has resulted in the subject legal action referenced above.
The experts for the plaintiff (Peter Sherratt, Warren Maddox, and Eddie Porcher) in the
underlying legal action have made accusations of defective workmanship against Meetze
Plumbing (among others). After examining the materials and depositions of the plaintiff’s
experts, I have determined that there are three possible allegations against Meetze plumbing. In
light of this, I am providing my findings in the above referenced case.




1
  I am aware that there is some dispute over whether the Meetze Plumbing that is a party to the
referenced legal action is the same Meetze Plumbing that did the work on the subject property. I have
not attempted to render any opinion on that issue. If the Meetze Plumbing that has been sued did not
do any work on the project, then obviously there would be no possibility of consequential damages.

                                        2318 Devine Street
                                  Columbia, South Carolina 29205
                                          803-708-2573
                                      jay@rogersconeng.com
         3:20-cv-02719-SAL          Date Filed 06/11/21       Entry Number 54-1        Page 2 of 29


1.       A complete statement of all opinions you will express and the basis and reasons for them.


     •   It is alleged by the plaintiff and their experts, particularly Warren Maddox, that the
         Through-Penetration Firestop System (i.e. Fire Caulking) throughout the four buildings is
         not applied properly. Mr. Maddox is critical of the design drawings as it relates to the fire
         caulking. Mr. Maddox is also critical of the application of the fire caulking. According to
         his deposition, he does not know who performed the fire caulking - if it was a specialty
         fire caulking subcontractor or the mechanical contractors applying fire caulk to their
         materials where necessary. Exhibit 122 to Maddox’s deposition is the Project
         Specifications Section 07840 – Through-Penetration Firestop Systems. This specification
         states in bold type – “All through-penetration firestop systems will be installed by one
         company that will coordinate with all trades requiring through-penetration firestop
         systems to complete their respective installations.” This indicates that a sole-source
         specialty contractor was required and thus implemented for the fire caulk installation.
         This leads me to the belief that Meetze plumbing was not responsible for the fire caulking
         application and therefore not responsible for any defects in its installation. As a licensed
         and active commercial general contractor, it is my personal practice and an industry
         standard to use an independent sole-source fire caulk subcontractor.
         As to fire caulking that is supposed to be present to prevent a fire from spreading between
         units, the absence of firestop systems does not cause damage unless there is a fire. There
         has been no report of a fire. Therefore, the absence of the firestop system has not caused
         any consequential damage.
     •   Mr. Maddox is critical of the installation of the drain from the Pressure & Temperature
         relief valve on the hot water heaters in the residential units.
            o He says that the pipe material should be metallic. Meetze used CPVC pipe which
                is acceptable due to the fact that it is rated for up to 200 degrees Fahrenheit.
            o He also believes that the drain line from the relief valve should vent to the drain
                pan in lieu of the vertical PVC pipe. The plans indicate a riser plan for T & P
                drain piping that ties all stacked units together to drain out through a 1st level
                exterior wall 6” above grade. Every indication is that the vertical pipe shown in
                Maddox’s photographs is the riser pipe shown in the plans.

                                         2318 Devine Street
                                   Columbia, South Carolina 29205
                                           803-708-2573
                                       jay@rogersconeng.com
         3:20-cv-02719-SAL          Date Filed 06/11/21       Entry Number 54-1         Page 3 of 29


         The allegations by the plaintiff that the CPVC pipe is not acceptable because it should be
         metallic is incorrect.   But even if Mr. Maddox was right, there is no evidence that the
         water heaters have overflowed and that the existing CPVC drains were melted or in any
         way damaged by hot water overflows. Likewise, as it relates to the idea that the overflow
         should drain to the drain pan under the water heater and not to the T & P drain pipe out to
         the first floor, I again disagree that is a problem with a consequence. But even if it was a
         problem or the installation was wrong, there is no indication that any overflow has
         happened and resulted in damage by virtue of the way it is drained.
     •   It is alleged by the plaintiff’s structural engineer, Eddie Porcher with Stantec, that floor
         trusses have been altered by the plumbing contractor. The photos where this is indicated
         are in buildings where Meetze did not work. There has been no evidence provided that
         Meetze has cut or altered any floor trusses. Mr. Porcher admits in his deposition that he
         could not produce a photo of this condition from the buildings (Monoco & Portofino) on
         which Meetze worked. The photos that he provides in his report of trusses altered for
         plumbing pipes are in the other two buildings in which Meetze did NOT provide
         plumbing work.
         As noted, there is no evidence Meetze cut any floor trusses or that there were any cut
         floor trusses in the two buildings Meetze worked in. However, simply because a floor
         truss has been cut to some degree does not mean that there has been any consequential
         damage such as breaking of the truss or settlement. A repair for this condition is
         straightforward and relatively inexpensive. There is no evidence of trusses breaking, any
         failures, or any minor settlement in the two buildings Meetze worked on.


     •   Of the 3 issues listed above, I do not believe that the plaintiff’s experts are correct in their
         analysis. However, even if the issues listed above are adjudicated as technical violations
         of a code or standard, there is no physical consequence as a result of these conditions.


2.       The facts or data considered by you in forming your opinions.


     •   Preliminary Report for Forensic Investigation and Evaluation by Warren E. Maddox,
         P.E., F. NSPE dated June 27, 2016 and revised on November 14, 2017

                                         2318 Devine Street
                                   Columbia, South Carolina 29205
                                           803-708-2573
                                       jay@rogersconeng.com
         3:20-cv-02719-SAL        Date Filed 06/11/21      Entry Number 54-1      Page 4 of 29


     •   Preliminary Forensic Investigation Report by Peter Edwin Sherratt dated January 20,
         2016
     •   The Promenade at Sandhill Condominiums – Structural Investigations by Stantec dated
         May 25, 2017 and revised on November 20, 2017.
     •   Subsequent Structural Investigations by Stantec Consulting Services dated February 28,
         2018.
     •   Deposition of Warren Maddox, P.E. dated December 12, 2017.
     •   Exhibit 122 of Warren Maddox deposition – Section 07840 – Though-Penetration
         Firestop Systems
     •   Exhibit 123 of Warren Maddox deposition – Hilti Firestop Submittal Package
     •   Exhibit 131 of Warren Maddox deposition – Plastics Technical and Installation Manual
         by Charlotte Pipe and Foundry Company
     •   Exhibit 132 of Warren Maddox deposition – Photograph
     •   Deposition of Peter E. Sherratt dated June 7, 2018.
     •   Deposition of Edward C. Porcher dated October 9, 2018.
     •   Deposition of Edward C. Porcher dated December 11, 2018.
     •   Certificate of Occupancy for Building N
     •   Certificate of Occupancy for Building O
     •   Plumbing Subcontract between M.B. Kahn Construction and Meetze Plumbing fo
         Buildings N & O dated August 21, 2006.
     •   Second Amended Complaint dated April 18, 2018
     •   N & O Plumbing Drawings by Beame Architectural Partnership and Sims Group
         Consulting Engineers Issued for Construction on 08/18/06.




3.       Any exhibits that will be used to summarize or support your opinions.


     •   This document and its analysis using the provided materials.


4.       Your qualifications and publications.


                                       2318 Devine Street
                                 Columbia, South Carolina 29205
                                         803-708-2573
                                     jay@rogersconeng.com
         3:20-cv-02719-SAL         Date Filed 06/11/21       Entry Number 54-1         Page 5 of 29


     •   See attached Curriculum Vitae.


5.       A list of all cases in which, during the previous 4 years, you have testified as an expert at
trial or by deposition.


     •   See attached Testimony Record.


6.       A statement of your compensation for reviewing and testifying in this case.


     •   $200 hourly rate.



As a result of the investigation, a number of observations have been made and conclusions have
been reached. The observations and conclusions stated in this report are based on information
available as of this writing. It is conceivable that additional information may be forthcoming
which bears on these conclusions and opinions. I reserve the right to review all conclusions and
opinions at any future point in time, should, in fact, additional information become available.

Please let me know if you have any questions or need further clarification. Rogers Construction
Engineering appreciates you contacting us in this matter. Should you have any questions, or if
we may be of further assistance, please do not hesitate to call.

Sincerely,

Rogers Construction Engineering




Richard J. Rogers, P.E. M.B.A.
President

Attachment:
    1. Curriculum Vitae of Richard J. Rogers
    2. Testimony Record of Richard J. Rogers
    3. Rate Sheet of Richard J. Rogers


                                        2318 Devine Street
                                  Columbia, South Carolina 29205
                                          803-708-2573
                                      jay@rogersconeng.com
3:20-cv-02719-SAL    Date Filed 06/11/21   Entry Number 54-1   Page 6 of 29




                             2318 Devine Street
                            Columbia, SC 29205
                               803-708-2573
                           www.rogersconeng.com


                      Richard J. Rogers, M.B.A., P.E.
                        Engineer: Civil/Structural



                      Construction Management

              Construction Estimating and Scheduling

                       Construction Accounting

                     Building Codes and Standards

            Building Envelope/Water Intrusion Analysis

                            Failure Analysis

                     Building Damage Assessment

                    Structural Engineering Analysis

          Roofs – Industrial, Commercial, and Residential

                    Construction Defects and Claims
3:20-cv-02719-SAL   Date Filed 06/11/21       Entry Number 54-1        Page 7 of 29



                                     EDUCATION

2007            Master of Business Administration
                University of South Carolina, Columbia, South Carolina

1993            Bachelor of Science in Civil Engineering
                Clemson University, Clemson, South Carolina

                                     EXPERIENCE

May 2002 -      President, Rogers Construction Engineering
Present         Columbia, South Carolina

                •      Manage multiple stages of successful project completion on design-
                       build construction projects including residential and commercial
                       construction and renovations.
                •      Design plans and specifications for construction projects.
                •      Secure permits and ensure adherence to building regulations.
                •      Manage subcontractors and provide cross-functional supervision of
                       vendors, field staff, suppliers, design staff, office staff, and accounting
                       staff
                •      Direct operations, including creating company vision and implementing
                       long-range strategic plans along with overseeing office administration
                       and staff hiring / training
                •      Perform financial forecasting and budget management.
                •      Provide forensic engineering services including construction defect
                       litigation, structural analysis, site evaluations, and dispute resolution
                       for contractors, insurance companies, real estate agents, building
                       inspectors, and attorneys.
                •      Perform Building Condition Assessments.
                •      Provide technical reports with observations, analysis, research,
                       conclusions and/or opinions.
                •      Perform site design services for commercial sites and residential
                       developments.


August 2009 –   Consulting Engineer, The Warren Group, Inc.
                Columbia, South Carolina
December 2011
                •      Conduct technical investigations of construction defects, incidents or
                       losses related to residential, commercial, industrial and historic
                       structures
                •      Provide estimating and scheduling services for renovation, retrofit, and
                       new construction on wide monetary range of projects
                •      Provide construction accounting services to include deriving a schedule
                       of values, monitoring payments, and analyzing pay applications
                •      Perform assessments of damage resulting from weather events
3:20-cv-02719-SAL    Date Filed 06/11/21     Entry Number 54-1        Page 8 of 29



                       including hurricanes, hail, high winds, tornados, flooding and excessive
                       ice build-up
                 •     Inspect various types of construction and materials including, but not
                       limited to wood framing, load-bearing masonry walls, steel framing,
                       footings and foundations, elevated concrete slabs, concrete slabs-on-
                       grade, retaining walls and miscellaneous proprietary systems
                 •     Evaluate commercial, industrial, and residential roofs
                 •     Additional case related assessments include, but are not limited to, fire
                       damage, moisture intrusion, codes and standards research and site
                       drainage
                 •     Provide construction cost opinions, maintenance funding plans and
                       betterment analyses
                 •     Provide technical reports with analysis, conclusions and/or opinions at
                       the completion of most investigations


January 2008 –   Senior Project Manager/Estimator, J. R. Vannoy & Sons
February 2009    Anderson, South Carolina
                 •     Directed successful completion of varied retail projects including
                       Lowe’s Home Improvement, Dick’s Sporting Goods, Staples, and
                       Toyota
                 •     Successfully estimated hard-bid and negotiated projects including
                       solicitation, buyout, and contract negotiation for materials, equipment,
                       and subcontractors.
                 •     Management duties including scheduling, dispute resolution, and work
                       coordination.
                 •     Liased with architects, engineers, vendors, subcontractors, and field
                       staff to ensure schedule adherence and on-time delivery of projects
                 •     Provided financial oversight including analyzing construction costs,
                       budgeting, forecasting, analyzing pay applications and client invoicing


March 1998 to    Senior Project Manager/Estimator, Hood Construction Company
May 2002         Columbia, South Carolina
March 1994 to
February 1997    •     Directed successful completion of varied design/build projects
                       including educational, retail, hospitality, ecclesiastical, military, and
                       office space
                 •     Collaborated with clients to perform requirements identification,
                       determine specification, and target design solutions
                 •     Oversaw and coordinated with design team to provide project proposals
                       for client approval
                 •     Successfully estimated hard-bid and negotiated projects including
                       solicitation, buyout, and contract negotiation for materials, equipment,
                       and subcontractors.
                 •     Management duties including scheduling, dispute resolution, and work
3:20-cv-02719-SAL      Date Filed 06/11/21     Entry Number 54-1        Page 9 of 29



                         coordination.
                   •     Liased with architects, engineers, vendors, subcontractors, and field
                          staff to ensure schedule adherence and on-time delivery of projects
                  •      Provided financial oversight including analyzing construction costs,
                         budgeting, forecasting, analyzing pay applications and client invoicing


                   Project Manager/Estimator, J.E. Crain & Son, Inc.
February 1997 –
March 1998         Nashville, TN

                   •     Directed project team members to ensure on-time, on-budget
                         completion of varied commercial projects for building contractor with
                         over 100 employees and $50 million in annual revenue.
                   •     Collaborated in development of new contract development and
                         completion;
                   •     Managed all project stages, including client relations, along with
                         estimating and bidding.
                   •     Managed vendor and subcontractor relations as well as material buy-
                         out.
                   •     Worked closely with architects and engineers along with site inspectors
                         to ensure project met permitting regulations.
                   •     Scheduled varied project stages, performed cost and schedule
                         forecasting.
                   •     Analyzed budgets and coordinated billing and invoicing with
                         accounting department.

                       PROFESSIONAL ORGANIZATIONS

American Society of Civil Engineers (ASCE)
Associated General Contractors
Urban Land Institute
Design-Build Institute of America
National Home Builders Association
United States Green Building Council

                                REGISTRATIONS

Professional Engineer in South Carolina, #21291
Professional Engineer in North Carolina, #039046
Professional Engineer in Georgia, #PE037031
National Council of Examiners for Engineering and Surveying (NCEES), #44405
General Contractor – Commercial in South Carolina, Class BD5 – Unlimited, #115946
General Contractor – Building in North Carolina, (reciprocity w/SC)
Residential Builder in South Carolina - (Registered Qualifier)
Cal-EMA Certified Disaster Service Worker, #69581
Master Recreational Pond Manager – Clemson Cooperative Extension
3:20-cv-02719-SAL        Date Filed 06/11/21       Entry Number 54-1        Page 10 of 29



                                          CIVIC

School Improvement Council - Chair, Rosewood Elementary School, Columbia, SC
Elder, Shandon Presbyterian Church, Columbia, SC
Adult Sunday School Teacher, Shandon Presbyterian Church, Columbia, SC
Youth Basketball Committee - Chair, Shandon Presbyterian Church, Columbia, SC
Youth Basketball Head Coach, Shandon Presbyterian Church, Columbia, SC
Flag Football Head Coach, Shandon Baptist Church, Columbia, SC
Little League Baseball Head Coach, Trenholm Little League, Columbia, SC
Recreational League Soccer Head Coach, SC United FC, Columbia, SC


                   SAMPLE CONSTRUCTION PROJECT LIST

    § Midlands Technical College Northeast Campus. – Responsible for hard-bid
      estimate and project management for site development of new campus, construction
      of new manufacturing training facility, and construction of new 42,000 square foot
      administration/classroom facility.
    § Hayne Street Inn – Responsible for management of Design-Build Project that
      included site development, heavy structural foundation stabilization, construction of
      underground parking garage, and construction of 28,000 square foot
      hotel/convention center in downtown Charleston historic district.
    § McEntire ANG Base Dining Hall/Joint Medical Training Facility – Responsible for
      hard-bid estimate and project management for new 35,000 square foot facility
      including major site development, construction of new medical facility, and
      construction of adjacent industrial kitchen with new dining hall.
    § Hanks Seafood Restaurant - Responsible for design-build restoration project in
      Charleston Historic District that converted masonry and wood framed historic
      structure into an award-winning fine dining seafood restaurant.
    § Red Hot Tomatoes – Responsible for design-build restoration project that converted
      the historic 5-Points theatre building into an entertainment venue.
    § Sharky’s Too – Responsible for design-build restoration project in an historic 5 –
      Points building to create a roof top patio with renovations to interiors.
    § 210-214 Waccamaw Avenue – Responsible for design-build construction of multi-
      unit apartments for student housing at the University of South Carolina including
      design, construction, and sitework on 8 Units.
    § Fort Jackson Steam Line Replacement – Negotiated project for replacement of
      HVAC piping throughout the base. Work involved construction of underground
      concrete cast-in-place trench for 16,500 linear feet of piping.
    § Trustus Theatre Renovation – Responsible for design-build restoration project that
      converted masonry and wood framed historic structure into offices, rehearsal space,
      and “black box” performance space.
    § 1140 Ocean Boulevard Condominiums – Responsible for Design-Build Project that
      involved development of Beachfront site at Isle of Palms, construction of 20,000
      square foot parking garage, and construction of 24 high-end condominiums.
3:20-cv-02719-SAL      Date Filed 06/11/21     Entry Number 54-1        Page 11 of 29



   § Second Union Baptist Church – Responsible for Design-Build Project that involved
     a Sanctuary addition along with renovation to existing church building.
   § Sandel Elementary School Addition and Renovation – Responsible for hard-bid
     estimate and project management for gym addition and complete school renovation
     including finishes, HVAC, Electrical, and Communications.
   § David Lipscomb University Harden Hall Addition – Phases 2 & 3.- Project
     Manager/Estimator with Design/Build team for two major campus expansions that
     included a library addition, classroom additions, a new multipurpose gym, new
     cafeteria, and infrastructure improvements.
   § Groucho’s Deli – Responsible for multiple design/build restaurants converting
     existing spaces into deli/kitchens.
   § Goodpasture Elementary School - Project Manager for ten classroom addition
     project and stadium structure retrofit for private K-12 school.
   § Saluda’s Restaurant – Project manager for a Building addition and renovation of
     historic downtown building for creation of new fine-dining restaurant.
   § Lowe’s Home Improvement Stores – Project Manager and estimator for two
     shopping centers with Lowe’s being the Anchor tenant. Projects included contract
     negotiation, site development, and building construction.
   § Dick’s Sporting Goods - Project Manager and estimator for new sporting goods
     store. Project included contract negotiation, site development, and building
     construction.
   § Staples - Project Manager and estimator for new office supply store. Project
     included contract negotiation, site development, and building construction.
   § Kroger Grocery Stores – Project Manager and estimator for a shopping center with
     Kroger being the Anchor tenant. Project included contract negotiation, site
     development, and building construction.
   § Walgreen’s Drug Stores – Project Manager and estimator for three new stores
     around the metropolitan area. Projects included contract negotiation, site
     development, and building construction.
   § Spratlin Office Building – Design/Build project with new site and building for
     office/warehouse.
   § Hood Construction Office Building – New site and building for office/warehouse.
   § Camp Gravatt Chaplain’s Cabin – New site and building for visiting chaplains at a
     Christian Children’s Camp in Aiken, SC.
   § 410-419 South Saluda Avenue – Responsible for design-build construction of multi-
     unit apartments for student housing at the University of South Carolina including
     design, construction, and sitework on 14 Buildings.
3:20-cv-02719-SAL       Date Filed 06/11/21     Entry Number 54-1       Page 12 of 29



             COURSES, SEMINARS AND LECTURES PRESENTED

June 15, 2012
“Construction Defect Expert Engineering” presented at South Carolina Engineering and
Surveying Conference and Trade Show, Myrtle Beach, SC

March 2, 2012
“Weather Event or Construction Defect?” presented at 2012 Custard Insurance Adjusters
CAT Conference, Columbia, SC


March 31, 2011
“Construction Defect Defined” presented at Course titled “Accident/Occurrence, Faulty
Workmanship or “fuzzy”...has Crossman clarified anything?”, Columbia Conference
Center, Columbia, SC

March 31, 2011
“Site Work Defect - Case Studies” presented at Course titled “Accident/Occurrence,
Faulty Workmanship or “fuzzy”...has Crossman clarified anything?”, Columbia
Conference Center, Columbia, SC

March 31, 2011
“Concrete Mix Design – Quality Control” presented at Course titled
“Accident/Occurrence, Faulty Workmanship or “fuzzy”...has Crossman clarified
anything?”, Columbia Conference Center, Columbia, SC

March 31, 2011
“Water Intrusion in the Building Envelope” presented at Course titled
“Accident/Occurrence, Faulty Workmanship or “fuzzy”...has Crossman clarified
anything?”, Columbia Conference Center, Columbia, SC

March 31, 2011
“Construction Defect Litigation Roundtable Discussion: Insurance, Legal, and Expert
Representation” presented at Course titled “Accident/Occurrence, Faulty Workmanship
or “fuzzy”...has Crossman clarified anything?”, Columbia Conference Center, Columbia,
SC

March 15, 2011
“Construction and Building Issues in the Claims Industry” presented at AI Restoration
sponsored seminar at NC Claims Adjustors Meeting, Wrightsville Beach, NC

October 21, 2010
“Chinese Drywall” presented at the Large Loss and Complex Claims Investigations
Seminar, The Warren Group, Irmo, South Carolina

October 21, 2010
3:20-cv-02719-SAL      Date Filed 06/11/21    Entry Number 54-1       Page 13 of 29



 “What Makes a Building Green” presented at the Large Loss and Complex Claims
Investigations Seminar, The Warren Group, Irmo, South Carolina

May 20, 2010
“Fire v. Floor: Burn tests of I-joists, Trusses, and Nominal Lumber” presented at the
Large Loss and Complex Claims Investigations Seminar, The Warren Group, Irmo, South
Carolina

March 13, 2009
Presentation on LEED for Homes From the Trenches presented at the South Carolina
Chapter of the U.S. Green Building Council, Columbia, SC
        3:20-cv-02719-SAL         Date Filed 06/11/21      Entry Number 54-1            Page 14 of 29




To Whom It May Concern:


Our rate for forensic work is $200 per hour with no extra expense charges (i.e. photography,
storage, mileage, etc.). The only extra expenses would be for hard costs (i.e. outsourced services,
destructive testing, rental equipment, etc.). We do not require a retainer or formal letter of
agreement. An email approval is all I need to begin work.



Rogers Construction Engineering appreciates you contacting us in this matter. Should you have
any questions, or if we may be of further assistance, please do not hesitate to call.


Sincerely,

Rogers Construction Engineering




Richard J. Rogers, P.E. M.B.A.
President




                                        2318 Devine Street
                                  Columbia, South Carolina 29205
                                          803-708-2573
                                      jay@rogersconeng.com
3:20-cv-02719-SAL            Date Filed 06/11/21      Entry Number 54-1            Page 15 of 29




                            Testimony Given for Richard J. Rogers
                                      From 11/1/2007



File: 161015       Docket #2016-CP-32-02742

Tina Huffstetler                         vs.             Michael Nemec & Company, Inc.; Nemec
                                                         Construction Company, Inc.; Michael
                                                         Nemec, Individually; C. Jeff Stroud
                                                         Architect, AIA, Inc.; Jeff Stroud,
                                                         Individually; Lake Murray Environmental
                                                         Services, LLC; J & A Masonry, LLC; Chris
                                                         Phillips, individually and d/b/a J & C
                                                         Framing; P&B Building, LLC; SH Land
                                                         Clearing & Excavating, Inc.; Land Clearing
                                                         and Excavating, Inc.; George Otto d/b/a Otto
                                                         Express Cabinets & Trim; Lake Murray
                                                         Environmental Services, LLC; Timothy
                                                         Clark d/b/a Timothy Clark Roofing; CDH
                                                         Painting, LLC d/b/a CDH Custom Painting;
                                                         Forterra Brick, LLC; Hollis Plumbing Co.,
                                                         Inc.; Ace Drywall, Inc.; Toby Kesister; and
                                                         Bruce Chavis;

Deposition Date: 10/21/20                                Location: Columbia, SC


File: 150480       Docket #2016-CP-23-05266, #2016-CP-23-05267, #2017-CP-23-07720, #2019-CP-23-
                   02802, #2019-CP-23-02845, #2019-CP-23-02846

Robert A. Schrage and Phyllis Schrage        vs.         G.A. Zeigler Construction Company, Inc.;
Danielle Fontaine                                        Skolas Construction of South Carolina,
Robert S. Lyon                                           LLC, f/k/a Skolas Construction Co., Inc.;
                                                         Skolas Construction Co., Inc.; Vision
                                                         Masonry, LLC; J. A. Piper Roofing Co.,
                                                         Inc.; Baker Roofing Co., Inc.; Anderson
                                                         Metal & Supply, Inc.; Action Concrete
                                                         Pumping, Inc.; JR’s Enterprises; and Upstate
                                                         Stucco & Stone, LLC;


Deposition Date: 7/15/20                                 Location: Zoom – Greenville, SC


File: 150480       Docket #2019-CP-29-00220

Simon Pedder and Christine Pedder         vs.            Hammerhead Contracting, Inc.


Deposition Date: 7/24/20                                 Location: Charlotte, NC

File: 150480       Docket #2016-CP-10-3455
3:20-cv-02719-SAL            Date Filed 06/11/21   Entry Number 54-1          Page 16 of 29




Six Fifty Six Owners Association, Inc.   vs.         Winsor South, LLC and Jeffrey Thomas;
                                                     Southeastern Recapitalization Group, LLC;
                                                     WCM Construction, LLC; Jonathan J.
                                                     Thomas; AC Heating and Air Conditioning
                                                     Service, Inc.; Acme Doors, Inc.; Alpha
                                                     Omega Construction Group, Inc.; Atlantic
                                                     Construction Services, Inc.; Buck Lumber
                                                     and Building Supply, Inc.; Builders
                                                     Firstsource, Inc.; Builders Firstsource-
                                                     Atlantic Group, LLC; Builders Firstsource-
                                                     Florida, LLC a/K/A Builders Firstsource-
                                                     Florida Design Center, LLC; Builders
                                                     Firstsource-Southeast Group, LLC;
                                                     Charlotte Flooring, Inc.; Diria Tawi
                                                     Painting, Inc.; East Coast Wall Systems,
                                                     Inc.; Fogel Services, Inc. G&S Home
                                                     Remodeling, LLC; Guaranteed Framing,
                                                     LLC; J. Mora Brick & Block Mason, LLC;
                                                     Land/Site Services, Inc.; Landmark
                                                     Construction Company, Inc.; Lutzen
                                                     Construction, Inc.; New Horizon Shutters,
                                                     Inc. A/K/A New Horizon Shutters
                                                     International, LLC; PJ Sanchez Masonry,
                                                     LLC; Screens Plus, Inc.; Simons
                                                     Construction Company, LLC; Stucco by
                                                     Design, LLC; Fine Builders, LLC;
                                                     Speedtruss, Inc.; Argentino Jose Campos
                                                     D/B/A as Construction; Javier Morales
                                                     Merino; Novac Construction, Inc.; JHG
                                                     Construction, Inc.; Advance Plumbing,
                                                     Heating, & Air, Inc.; Cahill Contracting,
                                                     LLC; Cogen’s Drywall, Inc.; Bob Porter
                                                     D/B/A Custom Interior Construction; RB’s
                                                     Trim, Inc.; Sharon’s Painting, LLC; Davis
                                                     Tile; Timothy Mitchell; Electrical Design &
                                                     Construction , Inc.; Hurley Services, LLC;
                                                     Charleston Exteriors, LLC; Jorge Diaz
                                                     A/K/A Jorge Louis Diaz Paz; San Luis
                                                     Construction, Inc. N/K/A Roofing America
                                                     Metal Fabrications, LLC; Rogerio Dos
                                                     Santos D/B/A Rogerio Santos Construction;
                                                     Fabio Oliviera D/A=B/A Four Season
                                                     Siding; Sunrise Siding, LLC; Garcia
                                                     Roofing, LLC.; Espino Roofing, LLC;
                                                     Miguel Painting, LLC; Horacio Jasso;
                                                     Standard Precast Walls, LLC; Alfornso
                                                     Rodriguez A/K/A Alfonso Rodriguez, Jr.
                                                     D/B/A AR Services Co.; Alfonso Rodriguez
                                                     Vasquez A/K/A Alfonso Rodrigues, Sr.; and
                                                     Jone Doe 55-75

Deposition Date: 3/3/20                              Location: Mount Pleasant, SC

File: 161015     Docket #2018-CP-21-02893
3:20-cv-02719-SAL              Date Filed 06/11/21   Entry Number 54-1             Page 17 of 29




Greater Lake City Community Dev.           vs.         GBD Construction, et. al.
Office

Deposition Date: 1/31/20                               Location: Columbia, SC

File: 150480     Docket #2014-CP-29-00408

Clear Choice Construction, LLC; and        vs.         Travelers Property and Casualty
Piedmont Disaster Services, LLC                        Corporation; The Travelers Indemnity Co.
                                                       of America; and Windsor Trace
                                                       Homeowners Association

Deposition Date: 11/21/19                              Location: Columbia, SC


File: 180320     Docket #2017-CP-46-2483

Patrick Keener and Shannon Keener          vs.         Meritage Homes of the Carolinas, Inc.

                                           And

Meritage Homes of the Carolinas, Inc.      vs.         Mullis Masonry, Inc., Alpha Omega
                                                       Construction Group, Inc., Barefoot and Co.,
                                                       Inc., and MTB Mechanical, Inc.

Deposition Date: 8/30/19                               Location: Columbia, SC




File: 180719     Docket #2018-CP-40-02776

David Lane and Patricia Lane                vs.        Tuttle Construction, LLC; Sharpe’s
                                                       Contracting Services LLC, Superior Walls
                                                       Systems, LLC d/b/a Superior Walls of North
                                                       Carolina and The Building

                                           And

The Building Center, Inc.                  vs.         Rosibel Ringer and Rogers Quality
                                                       Construction, LLC

Deposition Date: 8/22/19                               Location: Columbia, SC




File: 180150     Docket #2016-CP-10-3783

The Retreat at Charleston National Country vs.         Winston Carlyle Charleston National, LLC;
Club Home Owners Association Inc.                      Colin R. Campbell Construction, Inc.; and
And The Retreat at Charleston National                 Colin Campbell, Individually; Builders
Country Club Horizontal Property                       Firstsource-Southeast Group, LLC; Americo
Regime                                                 Roofing Concepts, Inc.;DVS, Inc.;Advanced
                                                       Building Connection, LLC;Guy C. Lee
                                                       Building Materials, LLC; WS
3:20-cv-02719-SAL            Date Filed 06/11/21   Entry Number 54-1            Page 18 of 29




                                                     Constractors.;LLC; Dino Schwartz,
                                                     Individuallly

Deposition Date: 7/24/19                             Location: Charleston, SC


File: 161020     Docket #2016-CP-10-3455

Six Fifty Six Owners Association, Inc,   vs.         Winsor South, LLC and Jeffrey M. Thomas;
And Robert John Nutley and Sylvia                    Southeastern Recapitalization Group, LLC;
Player Horres, both individually, and                WCM Construction, LLC; Jonathan J.
On behalf of all others and                          Thomas; AC Heating and Air Conditioning
All others Similarly Situated                        Service, Inc.; Acme Door, Inc.; Alpha
                                                     Omega Construction Group, Inc.; Atlantic
                                                     Construction Services Inc; Buck Lumber
                                                     and Building Supply; Builders Firstsource,
                                                     Inc.; Builders Firstsource-Atlantic Group,
                                                     LLC; Builders Firstsource-Florida, LLC
                                                     A/K/A Builders Firstsource-Florida Design
                                                     Center, LLC; Builders Firstsource-Southeast
                                                     Group, LLC; Charlotte Flooring, Inc.; Diria
                                                     Tawi Painting, Inc.; East Coast Wall
                                                     Systems, Inc.; Fogel Services, Inc.; G&S
                                                     Home Remodeling, LLC; Guaranteed
                                                     Framing, LLC; J. Mora Brick & Block
                                                     Mason, LLC; Land/Site Services, Inc.;
                                                     Landmark Construction Company, Inc.;
                                                     Lutzen Construction, Inc.; New Horizon
                                                     Shutters, Inc. A/K/A New Horizon Shutters
                                                     International, LLC; PJ Sanchez Masonry,
                                                     LLC; Screens Plus, Inc.; Simons
                                                     Construction Company, LLC; Stucco by
                                                     Design, LLC; Fine Builders, LLC;
                                                     Speedtruss, Inc.; Argentino Jose Campos
                                                     A/B/A AS Construction; Javier Morales
                                                     Merino; Novac Construction, Inc.; MJG
                                                     Construction, Inc.; Advance Plumbing,
                                                     Heating & Air, Inc.; Cahill Contracting,
                                                     LLC; Cohen’s Drywall, Inc.; Boby Porter
                                                     A/B/A Custom Interior Construction; RB’s
                                                     Trim, Inc.; Sharon’s Painting, LLC; Davis
                                                     Tile; Timothy Mitchelll; Electricaql Design
                                                     & Construction, Inc.; Hurley Services, LLC;
                                                     Charleston Exteriors LLC; Jorge Diaz
                                                     A/K/A Jorge Louis Diaz Paz; San Luis
                                                     Construction, Inc. N/K/A Roofing America
                                                     Metal Fabrications, LLC; Rogerio Dos
                                                     Santos D/B/A Rogerio Santos Construction;
                                                     Fabio Oliviera A/B/A Four Season Siding;
                                                     Sunrise Siding, LLC; Garcia Roofing, LLC;
                                                     Espino Roofing, LLC; Miguel Painting,
                                                     LLC; Horacio Jasso; Standard Precase
                                                     Walls, LLC; Alfonso Rodriquez A/K/A
                                                     Alfonso Rodriquez, Jr. D/B/A AR Services
                                                     Co.; Alfonso Rodriguez Vasquez A/K/A
3:20-cv-02719-SAL               Date Filed 06/11/21   Entry Number 54-1           Page 19 of 29




                                                        Alfonso Rodriguez, SR.; and John Doe 55-
                                                        75

Deposition Date: 6/18/19                                Location: Mt. Pleasant, SC


File: 180120     Docket #2016-CP-32-00866

D. R. Horton, Inc.                        vs.           Charlotte Walls & Ceiling, Inc.

Trial Date: 2/13/19 – 2/14/19                           Location: Lexington, SC

File: 161020     Docket #17-CP-26-02854

Michael Ingram and Dianne Ingram,         vs.           Lauderdale Bay Developers, LLC; Bill
Bobby Horn and Donita Horn, and                         Clark Homes of Myrtle Beach, LLC; L&R
Bob Shropshire and Kathy Shrospshire,                   Plumbing, Inc.; Legrande’s Enterprises Inc.;
On behalf of themselves and                             Legrande’s Plumbing, Inc.; Elite Exteriors,
All others Similarly Situated                           LLC; C&F Siding and Framing, Inc. A/K/A
                                                        G&F Framing & Siding, Inc.; Lauderdale
                                                        Bay Homeowners Association Inc.; and Jeff
                                                        Farrell
                                          And

Bill Clark Homes of Myrtle Beach, LLC     vs.           Exterior Concepts 2, Inc.; and Elizabeth
                                                        Saldivar, D/B/A A.S. Construction


Deposition Date: 11/27/18                               Location: Columbia, SC


File: 160140     Docket #2015-CP-10-0955

Palmetto Pointe at Peas Island            vs.           Island Pointe, LL; Complete Building
Condominium Property Owners                             Corporation; Tri-County Roofing, Inc.;
Association, Inc. and Kathy Milner,                     Creekside, Inc.; American Residential
Individually, and on Behalf of                          Services, LLC D/B/A ARS/Rescue Rooter
All others Similarly Situated                           Charleston; Andersen Windows Inc.;
                                                        Atlantic Building Construction Services
                                                        Inc.; Builder Services Group, Inc. D/B/A
                                                        Gale Contractor Services; Novus Architects,
                                                        Inc.; Tallent and Sons, Inc.; W C Services,
                                                        Inc.; CRG Engineering, Inc.; Certainteed
                                                        Corporation; Kelly Flooring Products, Inc.,
                                                        D/B/A Carpet Baggers; Cornerstone
                                                        Construction and Mark Malloy D/B/A
                                                        Cornerstone Construction; Miracle Siding,
                                                        LLC and Wilson Lucas Sales D/B/A Miracle
                                                        Siding LLC; Mark Palpoint A/K/A Micah
                                                        Palpoint; Elroy Alonzo Vasquez; Chris
                                                        A/K/A John Doe 61; Alderman
                                                        Construction; Stanley’s Vinyl Fence
                                                        Designs; Cohen’s Drywall Company, Inc.;
                                                        Mosley Concrete; Hand A Faming
                                                        Construction, LLC A/K/A H & A Framing
                                                        Construction, LLC and D/B/A H and A
3:20-cv-02719-SAL           Date Filed 06/11/21   Entry Number 54-1           Page 20 of 29




                                                    Framing, LLC, H&A Construction; JMC
                                                    Construction, Inc.; JMC Construction, LLC;
                                                    John Doe 1-15,

                                            And

Complete Building Corporation, Inc.,        vs.     Leonard T. Browne and Christopher N.
                                                    Union

                                            And

American Residential Services, LLC,         vs.     Victor Hugo Hernandez; Hernandez
                                                    Electric, LLC; Liliana Rojas Flores; Martin
                                                    Barr D/B/A Port City Structured Wiring;
                                                    Keller Electric, LLC; John Toolin D/BA
                                                    John F. Toolin Heat and Air; Russell
                                                    “Rusty” Hill D/B/A Rusty’s Heating & Air;
                                                    and Warren Anderson

Deposition Date: 11/15/18                           Location: Mount Pleasant, SC


File: 160980      Docket #01-16-0002-4288

Mallard Creek, LTD,                         vs.     CW Construction & Development, LLC; 31-
                                                    W Insulation Soc, Inc.; Basic Electric
                                                    Company, Inc.; Baucom’s Grading, LLC;
                                                    Carolina Floor Systems, Inc.: Charlotte
                                                    Mechanical, LLC; Customworks Services,
                                                    LLC; Ecoscape Solutions Group, Inc.;
                                                    International Drywall and Paint, Inc.; J.
                                                    Flores Roofing, Inc.: Ochoa Construction
                                                    Services, Inc.; Wayne Automatic Fire
                                                    Sprinklers, Inc.; Safeco Insurance Company
                                                    of America; PQH Group, Inc., f/k/a PQH
                                                    Architects, Inc.; and Jose M. Perez, AIA

                                            And

JDR Communities, Inc. and                   vs.     PQH Group, Inc. f/k/a PQH Architects, Inc.;
Vestcor Communites                                  Ricardo E. Quinones, IAI; and Jose M.
                                                    Perez, AIA


Deposition Date: 10/17/18                           Location: Charlotte, NC

File: 150660      Docket #3:18-00794-JMC

Bernard and Susan Kuhn                      vs.     The Travelers Home and Marine
                                                    Insurance Company

Deposition Date: 10/16/18                           Location: Columbia, SC

File: 160430      Docket #2016-CP-26-04729

Pamela Eversole                             vs.     Awesome Consignment Center, Inc.;
3:20-cv-02719-SAL           Date Filed 06/11/21   Entry Number 54-1            Page 21 of 29




                                                    Designer Center, Inc.; Salty Dogs
                                                    Properties, LLC; Michael T. Brown a/k/a
                                                    Just Finished Carpentry; Leonard Call
                                                    Annual Rentals, LLC; and H. B. Springs
                                                    Company

Deposition Date: 3/28/18                            Location: Myrtle Beach, SC

File: 180120     Docket #2016-CP-32-00866

D. R. Horton, Inc.                        vs.       Charlotte Walls & Ceiling, Inc.

Deposition Date: 7/13/18                            Location: Columbia, SC


File: 160880     Docket #2016-CP-40-01698

Five Thousand Forest, LLC                 vs.       Axiom Architecture PA,
                                                    and McCrory Construction, LLC

Deposition Date: 6/14/17                            Location: Columbia, SC
Trial Date: 1/26/18                                 Location: Columbia, SC


File: 160920     Docket #2015-CP-32-02418

William H. Sullivan J. and John M.        vs        Joey Pfrommer and LandTech Inc., Shirley
Knotts                                              Construction, and Civil Engineering of
                                                    Columbia

Deposition Date: 1/3/18                             Location: Lexington, SC


File: 170375     Docket #2015-CP-26-8308

Seashore Villas at Ocean Keyes Property   vs        Ocean Keyes Development, LLC, Keye
Owners Association, Inc.                            Construction Co. Inc., Keye Communities,
                                                    LLC, Russell P. Baltzer, AIA, Pine Bluff
                                                    Construction Co. Inc., Affordable Home
                                                    Improvement, Inc., Carefree Exteriors Inc.,
                                                    S.C.S.S. Inc., Richard H. Construction, LLC
                                                    a/k/a Ricardo Hernandez d/b/a/ Richard
                                                    Framing Construction, Richard H.
                                                    Construction , LLC a/k/a Ricardo Hernandez
                                                    d/b/a Richard Framing Con. Inc., Jose
                                                    Rodriguez, Coastal Stucco Inc., Re-New
                                                    Construction Services, B&J Builders, Inc.,
                                                    Hugo Silva and Hugo Silva d/b/a Wellington
                                                    Da Silva

Deposition Date: 12/20/17                           Location: Charleston, SC


File: 140590     Docket #2013-CP-10-05559

Madison at Hamlin Plantation Townhomes vs.          Builders Support Services of the Carolinas,
3:20-cv-02719-SAL            Date Filed 06/11/21   Entry Number 54-1           Page 22 of 29




Association, Inc. and Thomas C. Koontz               Inc., individually, and f/k/a John Wieland
and Jane A. Marshall                                 Homes and Neighborhoods of the Carolinas
                                                     Inc. individually, and f/k/a John Wieland
                                                     Homes and Neighborhoods of NC, Inc.
                                                     individually and f/k/a John Wieland Homes
                                                     and Neighborhoods of SC, Inc., et al.,

Deposition Date: 12/14/17                            Location Mount Pleasant, SC



File: 150130     Docket #15-CVS-14745

AP Atlantic, Inc. d/b/a Adolfson &       vs.         Crescent University City Venture, LLC and
Peterson Construction                                the Guarantee Company of North America
                                                     USA, BB&M Architecture, PLLC, SCA
                                                     Engineers, Inc., Madison Construction
                                                     Group, Inc., Trussway Manufacturing, Inc.,
                                                     T.A. Kaiser Heating & Air, Inc., Sears
                                                     Contract, Manual Building Contractors,
                                                     LLC

Deposition Date: 12/21/17                            Location: Charlotte, NC

File: 170375     Docket #2015-CP-26-5585

Lakeside Townhomes at Ocean Keyes        vs.         Ocean Keyes Development, et. Al.
Horizontal Property Regime, Inc. and
Lakeside Townhomes at Ocean Keyes
Property Owners Association, Inc.

Deposition Date: 11/6/17                             Location: Myrtle Beach, SC


File: 160890     Docket #16-CVS-3500

Johnathan Barbero and Jennifer Barbero   vs.         Meritage Homes of the Carolinas

Deposition Date: 2/9/17                              Location: Charlotte, NC
Arbitration Date: 8/22/17                            Location: Charlotte, NC



File: 140720     Docket #2013-CP-32-03379

Charles D. Corley                        vs.         United Contractors, LLC, South Carolina
                                                     Department of Transportation, Town of
                                                     Lexington

Deposition Date: 5/12/17                             Location: Lexington, SC

File: 160260     Docket #15-CP-10-2203

Asher Kiawah Island, LLC                 vs.         Simonini Builders of South Carolina, Inc.,
                                                     Simoni Builders, Inc., Charlotte Plastering,
                                                     Inc., Michael A. Giblin Roofing and Siding,
3:20-cv-02719-SAL             Date Filed 06/11/21     Entry Number 54-1           Page 23 of 29




                                                        Inc., d/b/a Giblin Roofing and Siding, Inc.,
                                                        Lucas Martins Construction, LLC a/d/a
                                                        Lucas Martin Construction, Henselstone
                                                        Window and Door Systems, Inc., PJ
                                                        Sanchez Masonry, LLC, Khisko Stucco,
                                                        LLC, Edward Olstrom, Harry Dean
                                                        Dandridge, Noemi Gutierrez, and John Doe
                                                        #1-42

Deposition Date: 2/24/17                                Location: Mount Pleasant, SC


File: 140200        Docket #2013-CP-10-3886

Hamlin Park Homeowners Association        vs.           D.R. Horton Inc. and Boozer Lumber

Deposition Date: 1/4/17                                 Location: Columbia, SC


File: 140190        Docket #2013-CP-26-1497

Bruce Langston, representing a            vs.           Lyons Cove Homeowners Association
Class of similarly situated people                      Board of Directors and Lyons Cove
                                                        Homeowners Association, Inc.

Deposition Date: 8/2/16                                 Location: Myrtle Beach, SC


File: 150310        Docket #2014-CP-46-01097

Clear Choice Construction, LLC;           vs.           Travelers Property and Casualty
And Piedmont Disaster Services, LLC                     Corporation, The Travelers Companies, Inc.,
                                                        and Fidelity and Guaranty Insurance
                                                        Underwriters, Inc. A/K/A Fidelity &
                                                        Guaranty Ins. Underwriters

Deposition Date: 7/19/16                                Location: Columbia, SC


File: 150510        Docket #2015-CP-02-01380

George Sich, III,                         vs.           J&S Hudson Construction, Inc., HBC, Inc.,
                                                        And Jeffrey Hudson, Jim Minichella D/B/A
                                                        Minichella Construction, Oscar Caldwell,
                                                        Pete Lawson, Clarence Pope, Z&G Iron
                                                        Works, And Prestige Stucco

Deposition Date: 6/27/16                                Location: Aiken, SC


File: 150360        Docket #2014-CP-10-3520

Deborah M. Wertan                               vs.     Greathouse Construction
                                                        Management, LLC, Bradley Howard, Dana
                                                        M. Greathouse, Pella Window & Door,
                                                        LLC, Pella Corporation, William George
3:20-cv-02719-SAL              Date Filed 06/11/21    Entry Number 54-1            Page 24 of 29




                                                        Nealy d/b/a WGN Construction, John D.
                                                        Owen d/b/a John Owen Construction,
                                                        Plastering Surfaces, LLC, Willie Campbell
                                                        d/b/a/ The Ironie of It, Strand Metals
                                                        Service, Inc. d/b/a Palmetto State Steel
                                                        Company, Lonzie & Sons, Inc., n/k/a Lonzie
                                                        & Allen, LLC, Bryan Renovations &
                                                        Maintenance, T.B. Construction, Inc., Eric
                                                        Heyward individually and d/b/a Heyward
                                                        Bricklaying, John Doe Window Installer,
                                                        Jerry Comer, Southern Foam & Coating
                                                        Carolinas, Inc., Aqua Blue Pools of
                                                        Charleston, Inc., Robert M. Hart d/b/a Hart
                                                        Roofing Co., Inc. and John Doe 1

Deposition Date: 6/22/16                                Location: Charleston, SC


File: 150650      Docket #2011-CP-26-8314

Chester S. Hejna and Mary Ann Hejna,            vs.     Heritage Communities, Inc. Heritage
Individually and representing as a class,               Magnolia North, Inc. and Buildstar
All Unit owners of Magnolia North                       Corporation
Horizontal Regime

Deposition Date: 5/27/16                                Location: Conway, SC


File: 150300      Docket #2014-CP-23-2541

The Summit at Pelham Springs Property Owners'   vs.     Poinsett Holdings, LLC; Poinsett Holdings,
Association, Inc., And the Summit At Pelham             II, LLC; Poinsett Homes; Poinsett
Springs Horizontal Property Regime                      Development, LLC; Poinsett Homes, LLC,
                                                        Et Al.

Deposition Date: 4/27/16                                Location: Spartanburg, SC


File: 140590      Docket #2013-CP-10-3326

Waverly at Hamlin Plantation                    vs.     John Wieland Homes And Neighborhoods
Townhome Association, Inc.,                             Of The Carolinas, Inc., As Successor By
                                                        The Statutory, Merger To John Wieland
                                                        Homes And Neighborhoods Of South
                                                        Carolina, Inc., John Wieland Homes Of
                                                        Charleston, Inc., John Wieland Homes, Inc.,
                                                        Builder Support Services Of The Carolinas,
                                                        Inc., And Wheelock Street Capital, LLC,
                                                        D/B/A John Wieland Homes And
                                                        Neighborhoods, Inc., Barr Construction,
                                                        Inc., Benjamin Mora D/B/A Mora
                                                        Construction A/K/A Benjamin Mora
                                                        Construction, LLC, Builders Firstsource,
                                                        Inc. A/K/A Builders Firstsource-Southeast
                                                        Group, LLC, A/K/A Builders Firstsource-
                                                        Atlantic Group, Llc, Dbc Construction
3:20-cv-02719-SAL               Date Filed 06/11/21    Entry Number 54-1           Page 25 of 29




                                                         Services, LLC, Eli, Inc., Gerardo Rosette
                                                         Sanchez A/K/A Gr Painting, Jorge Medina,
                                                         Jorge Medina A/K/A JMC Construction,
                                                         Inc., Jesus Mora A/K/A J. Mora Brick &
                                                         Block Mason, LLC, Juan Luis Sanchez,
                                                         Juan Luis Sanchez A/K/A Sanchez Brothers
                                                         Painting, Latitude Construction Services,
                                                         Llc, The Muhler Company, Inc., Paul M.
                                                         Vasquez, Richard Ditullio A/K/A RDT
                                                         Contracting, LLC
                 .                  .
Deposition Date: 3/9/16                                  Location: Columbia, SC



File: 160290      Docket #2014-CP-26-4954

Steve Hughes d/b/a Affordable                    vs.     Michael J. Blankenship, Laurie C.
Concrete & Masonry                                       Blankenship and the CNB Corporation
                 .                  .
Deposition Date: 3/2/16                                  Location: Columbia, SC


File: 150440      Docket #14-CVS-17893

D. Ballard Construction, Inc.                    vs.     Larry G. Stegall
                  .                 .
Deposition Date: 2/28/16
Arbitration Date: 4/13/16                                Location: Charlotte, NC


File: 160100      Docket #

Steven A. Howard                                 vs.     David P. Fautley d/b/a Homemax, LLC
                .                   .
LLR Hearing Date: 2/18/16                                Location: Columbia, SC



File: 140100      Docket #

Dr. Joel C. Green, Jr.                           vs.     Clarence E. Felder

LLR Hearing Date: 8/11/15                                Location: Columbia, SC



File: 140380      Docket #13 CVS 2315

Pamela Charlene Brady and George M.              vs.     Bent Tree Homeowners’ Association, Inc.
Brady                                                    aka Bent Tree Plantation Homeowner’s
                                                         Association and Community Associations
                                                         Management at OIB

Deposition Date: 12/18/14                                Location: Bolivia, NC
3:20-cv-02719-SAL             Date Filed 06/11/21     Entry Number 54-1           Page 26 of 29




File: 130270      Docket #12-CV-4492-RLV

The Shamrock Partnership, 2012, LLC as          vs.     Pacific Insurance Co. LTD., National Fire
Successor in interest to Toro Properties VI,            and Marine Insurance, Co. and The Hartford
LLC d/b/ Shamrock Gardens Apartments                    Insurance Co.

Deposition Date: 11/14/14                               Location: Atlanta, GA



File: 130320      Docket #2011-CP-07-3885

Plantation Point Horizontal Property Regime     vs      Ashley Plantation Limited Partnership;
Owners Association, Inc.; Jennifer M. Welsh             Ashley Plantation Development
n/k/a Jennifer Worrell; Elizabeth A. Hinchey;           Corporation; Colonial Realty
Nannette J. Manning; Nannette J. Manning as             Limited Partnership; Colonial
Successor Trustee of the 4J Trust Agreement             Properties Trust; Kings Ashley
Dated March 28, 2000; James D. Manning;                 Plantation Apartments, LLC; Kings CL
and John Doe and Mary Roe, individually and             Associates, LP; Kings CL Realty, LLC;
on behalf of others similarly situated,                 Contravest Construction Co., a/k/a
                                                        Contravest Builders; Contravest, Inc.;
                                                        Coastal Framing, Inc., f/k/a GWB, Inc.;
                                                        Terminix Service, Inc.; Charlan Brock and
                                                        Associates, Inc.; Professional Plastering &
                                                        Stucco, Inc.; Forum Construction, Inc.;
                                                        Santana Construction; Atlas Electrical
                                                        Company, Inc. n/k/a American Residential
                                                        Services of South Carolina, Inc.; Norma
                                                        Gonzales; Orkin, LLC; Carolina Termite &
                                                        Pest Control, Inc.; Action Pest Control, Inc.;
                                                        Wright Contracting Co.; Construction
                                                        Analysis systems, Inc., Wellington
                                                        Professional Stucco and Drywall, Inc.;
                                                        Wellington Professional Stucco and Drywall
                                                        I, Inc.; Donnie M. King, Construction
                                                        Offices of Stanford, Inc.; Horizon, Inc.; Best
                                                        Masonry and Tool Supply, L.P. as successor
                                                        in interest to Best Masonry & tool Supply,
                                                        Inc., as successor in interest to Magna Wall,
                                                        Inc.; Keenan Hopkins Schmidt & Stowell
                                                        Contractors, Inc. Rupert Chambers,
                                                        Chambers Enterprises of America, Inc.,
                                                        d/b/a Chambers Stucco, Jorge Batres,
                                                        Imperial Plastering, Inc., Marcos Cordava,
                                                        Sebastian Lopez, David Godinez, Jesse J.
                                                        Miller, Sonny Wright Roofing and
                                                        Contracting, Island Glass & Building
                                                        Products, Inc., Landmark Residential
                                                        Management, LLC, Kings Acquisitions,
                                                        LLC, Kings Acquisitions II, LLC, Elco
                                                        Landmark Residential Holdings, LLC,
                                                        Paramount Companies of Florida, LLC,
                                                        CFH Group, LLC, CFH Investors, LLC,
                                                        John Doe 2,
3:20-cv-02719-SAL           Date Filed 06/11/21       Entry Number 54-1           Page 27 of 29




Deposition Date: 4/30/14                                Location: Beaufort, SC


File: 130440     Superior Court Docket #12 CVS 1110

Dennis J. Scharf and Wife Cheryl H Scharf      vs.      Elevator Sales and Service, Inc. MWP
                                                        Holdings, Inc.; ThyssenKrupp Access Corp.,
                                                        A Delaware Corporation; Waupaca Elevator
                                                        Company, Inc. A Wisconsin Corporation,
                                                        Grove Gear Corporation, A Wisconsin
                                                        Corporation; and Regarl-Beloit, A
                                                        Wisconsin Corporation.

Deposition Date: 4/22/14                                Location: Holden Beach, NC

File: 140250     Docket #2013-CP-38-00372

James C. Rayner and Renate Rayner              vs.      Pete Chaplin, Pete Chaplin dba Pete’s Pest
                                                        Control, Rhonda Robinson, Robinson Real
                                                        Estate Services aka Robinson Real Estate
                                                        Service, Inc., Rhonda Robinson dba
                                                        Robinson real Estate, Kenneth S. Ott, House
                                                        Hunter Realty aka House Hunter Realty The
                                                        Palmetto Group, Kenneth S. Ott dba House
                                                        Hunter Realty aka House Hunter Realty The
                                                        Palmetto Group, Emmett Bozard dba House
                                                        Hunter Realty aka House Hunter Realty The
                                                        Palmetto Group, Edith Oxendine, Derek
                                                        White as POA for Edith J. Oendine.

Arbitration Date: 3/26/14                               Location: North, SC

File: 120380     Docket #2009-CP-46-02462

Mark Thomas and Teresa Thomas                  vs.      Marty Taylor Homes, Inc., Bowers
                                  .            .        Construction Co., LLC, and Bill Walker
                                                        d/b/a Walker Construction.

Deposition Date: 11/20/13                               Location: Fort Mill, SC

File: 120500     Docket #2011-CP-02-755

Roswell C. Wilson                              vs.      Kevin Michael Douglas and Dolly D.
                                                        Douglas
                  .               .
Deposition Date: 6/19/13
Trial Date: 7/23/13                                     Location: Aiken, SC

File: 130200     Docket #2012-CP-40-03607

Fulcrum Construction                           vs.      Dirt Cheap Hauling & Services, Inc.

Arbitration Date: 6/7/13                                Location: Columbia, SC

File: 120350     Docket #2010-CP-27-038
3:20-cv-02719-SAL             Date Filed 06/11/21         Entry Number 54-1            Page 28 of 29




O.C. Welch, III, and O.C. Welch Ford                vs.     The Solid Rock Co. , Inc., Carolina
Lincoln Mercury, Inc.             .                 .       Engineering Consultants, Inc.,
                                                            Malphrus Construction Company, Inc., and
                                                            Nudell Architects.
Deposition Date: 5/13/13
Arbitration Date: 5/27/13                                   Location: Hardeeville, SC

File: 110290     Docket # 2009-CP-32-03112

Jolene Marchant and Larry Marchant                  vs.     Lucas Custom Builders, LLC, Carol O.
                                                            Lucas, Sr. and Kathryn J. Lucas,

                                                    vs.     Lynn Heating & Air Conditioning, Peele’s
                                                            Electric Company, Inc. and Robert Burgess
                                                            d/b/a Burgess Painting Services

Trial Date: 3/18/13                                         Location: Lexington, SC


File: 120310     Docket # 2010-CP-32-00546

Alice Jean Chapman, et. al.                         vs.     B&B Construction, J.C. Wilkie
                                                            Construction, et. al.

Trial Date: 10/9/12                                         Location: Lexington, SC

File: 120190     Self-Administered Arbitration

MV Rosewood LLC, Rosewood at Providence,            vs.     Rosewood at Providence, LLC, Batson-
LLC and Rosewood Condominiums Homeowners                    Cook Company, and Narmour Wright, PA.
Association, Inc.
                                                    vs.     Precision Walls, Inc., Pella Carolin, Inc.,
                                                            and Cartner Glass Systems, Inc.


Deposition Date: 9/25/12                                    Location: Charlotte, NC

File: 100546     Docket # 2010-CP-40-8407

Spirit SPE Columbia, LLC                            vs.     Century Capital Group, LLC, Walkup
                                                            Management, Inc., Don E. Taylor Realty
                                                            Company, Donald E. Taylor, Individually,
                                                            and William D. Walkup, Individually

Deposition Date: 8/1/12                                     Location: Columbia, SC

File: 100510     Docket # 2010-CP-08-142

Fred Danzinger, Jack E. Fockler, Cheryl L. Fockler, vs.     New Tradition Builders, Inc. New Trad-
Nancy K. Johnson, Terry D. Johnson, Jean C.                 itions Custom Home Builders, Inc., New
Lafrance, Katherine S. Lafrance, Joseph Muarelli,           Traditions Architect, Inc., and New Trad-
Jeanne M. Sheehy, Robert F. Sheehy, Robert                  ition Partners, LLC
Weiner, and David H. Williams, Jr.
                                                    vs.     Bracci Roofing, LLC, Castle Siding, Inc.,
                                                            Cohen’s Drywall Company, Inc., Fine
3:20-cv-02719-SAL            Date Filed 06/11/21      Entry Number 54-1           Page 29 of 29




                                                        Builders, LLC, J. Mora Brick and Block
                                                        Mason, LLC, Martschink Construction
                                                        Company, Inc., Sharon’s Painting, LLC,
                                                        Southern Interior Trim, and Summers
                                                        Landscape Construction, Inc.

Deposition Date: 7/23/12                                Location: Mt. Pleasant, SC

File: 90090      Docket # 2011-CP-26-0687

Randall J. Werkhoven                            vs.     Associates Roofing and Construction, Inc.
                                                        d/b/a/ A.R.C. Inc. of Murrels Inlet,
                                                        Golednlook International, Inc., and Island
                                                        Construction Services

Deposition Date: 5/17/12                                Location: Conway, SC

File: 90292      Docket # 2010-CP-32-3519

Fred McGary and Carolyn McGary                  vs.     Atlantis Development Group, LLC, Power
                                                        Engineering Co. Inc., CNA Construction,
                                                        Inc. and Beazer Homes Corp.

Deposition Date: 8/12/2011                              Location: Lexington, SC


File: 11100      Docket #2009-CP-32-3901

Hurricane Development at Emmanuel, LLC          vs.     FRC Construction, LLC, Frankie Thomas,
                                                        And InSite Group, LLC.

Deposition Date: 5/10/2011                              Location: Columbia, SC


File: 08110      Docket #05-CP-41-00038

William B. Branton, Jr. and Pamela M. Branton   vs.     David Neil Ellison, individually and d/b/a
                                                        Ellison’s Construction


Trial Date:      3/17/2008                              Location: Saluda, SC
